UNITED STATES COURT OF APPEALS
                            FOR THE FIFTH CIRCUIT



                                    No. 01-20769
                                  Summary Calendar



                          UNITED STATES OF AMERICA,

                                                            Plaintiff-Appellee,

                                         versus

                                   MONICO GARZA,

                                                           Defendant-Appellant.


             Appeal from the United States District Court
                  for the Southern District of Texas
                            (H-00-CR-484-2)

                              September 30, 2002

Before BARKSDALE, DeMOSS, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Monico Garza appeals his conviction and sentence following a

guilty plea to possession with intent to distribute marijuana, in

violation    of   21    U.S.C.     §§    841(a)(1)   and   (b)(1)(C).    Garza’s

Apprendi-challenge to his indictment, based on the sentence he
received, is without merit.             See United States v. Clinton, 256 F.3d
311, 314 (5th Cir.), cert. denied, 122 S. Ct. 492 (2001).                Garza’s

contention     that     the   district       court   clearly    erred   when   it

characterized     him    as   a    leader    under   U.S.S.G.   §   3B1.1(c)   and



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
concomitantly    erred   in   refusing   to   apply   the   safety   valve

provisions set forth in §§ 2D1.1(b)(6) and 5C1.2(4) is likewise

without merit, given that Garza recruited Trevino and Guerrero.

See United States v. Giraldo, 111 F.3d 21, 24 (5th Cir. 1997),

cert. denied 522 U.S. 925; § 3B1.1(c), comment. (n.4).         Last, the

district court did not commit reversible plain error when it fined

Garza $3000.    See United States v. Rodriguez, 15 F.3d 408, 414 (5th

Cir. 1994).

                                                              AFFIRMED




                                    2